MEMORANDUM **
Northern Plains Resource Council appeals the district court’s imposition, under its inherent powers, of sanctions in the amount of $2,209.50. We vacate the order imposing sanctions.
The district court failed to make a specific finding that Northern Plains acted in bad faith in failing to comply completely with the terms of two protective orders. A specific finding of bad faith is required to support a court’s imposition of sanctions pursuant to its inherent powers. See Roadway Express, Inc. v. Piper, 447 U.S. 752, 767, 100 S.Ct. 2455, 65 L.Ed.2d 488 (1980); United States v. Stoneberger, 805 F.2d 1391, 1393 (9th Cir.1986). Further, there is no evidence in the record that Northern Plains acted in bad faith; “bad faith” requires that the conduct be willful or reckless with an improper motive. See Fink v. Gomez, 239 F.3d 989, 993-94 (9th Cir .2001).
Accordingly, the order imposing sanctions is VACATED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.